Kane,J.
Appeal from an order of the Family Court of Broome County (Connerton, J.), entered April 10, 2006, which, among other things, dismissed petitioner’s application, in proceeding No. 2 pursuant to Family Ct Act article 10, for modification of a prior order of disposition.
Shannon O. is the mother of Maelee N. (born in 2004), who was removed from her care within a month after birth. Shannon previously admitted to neglecting her daughter and the child was placed in the care of the Broome County Department of Social Services (hereinafter DSS). In December 2004, Family Court extended placement for one year. In May 2005, Kim OO., Shannon’s mother, filed for custody. The next month, Shannon filed a petition for modification of the prior placement order, requesting that the child be returned to her. In September 2005, DSS petitioned for a permanency hearing and an extension of placement. The court consolidated the proceedings and issued an order on April 10, 2006 which dismissed Kim’s and Shannon’s petitions and extended placement of the child with DSS until May 2006. Shannon appeals from that order.
Placement under that order expired in May 2006. A further order extended placement until November 2006. DSS filed a petition for permanent neglect seeking termination of Shannon’s parental rights. In June 2006, Family Court found the child to be permanently neglected and, following a dispositional hearing, entered an order in April 2007 terminating parental rights.* Based on these subsequent proceedings and orders, issues relating to the extension of placement and return of custody to the mother are now moot (see Matter of Kila DD., 34 AD3d 1168, 1169 [2006]; Matter of Natasha F., 15 AD3d 788, 789 [2005]; Matter of Lisa Z., 276 AD2d 853, 853 [2000]; Matter of Jerry XX., 243 AD2d 988, 988-989 [1997]).
Crew III, J.P., Peters, Spain and Lahtinen, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.

 Shannon has filed a notice of appeal from this order.